Citation Nr: 0317683	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to a rating higher than 30 percent for 
residuals of right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 RO decision that denied a claim 
for service connection for residuals of a broken nose, and 
that granted service connection and a 20 percent rating for 
residuals of a right ankle fracture (the veteran appealed for 
a higher rating).  In December 1999, the Board denied the 
claim for service connection for residuals of a broken nose, 
and remanded the claim for a higher rating for the right 
ankle disability.  In March 2000, the RO increased the rating 
for the right ankle disability to 30 percent.  In March 2001, 
the United States Court of Appeals for Veterans Claims 
vacated and remanded the Board's decision with respect to the 
issue of service connection for residuals of a broken nose.  
In September 2001, the Board remanded the claim for service 
connection for residuals of a broken nose and the claim for a 
higher rating for the right ankle disability.  In December 
2002, the RO granted service connection and a 10 percent 
rating for a tender scar of the right ankle, but such issue 
is not on appeal.


FINDINGS OF FACT

1.  The veteran did not sustain a nose fracture during 
service, and he currently does not have a disability 
involving residuals of a broken nose.

2.  The veteran's service-connected postoperative residuals 
of a fracture of the right ankle, with traumatic arthritis, 
is manifested by marked limitation of motion, but without 
ankylosis and without nonunion of the fibula.





CONCLUSIONS OF LAW

1.  Claimed residuals of a broken nose were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a rating in excess of 30 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5262, 5270, 
5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from January 1962 to 
January 1965.  Service medical records show that in July 1962 
he injured his right ankle, but without fracture, with a 
garbage can.  He sustained a fracture of the distal right 
fibula (ankle) in March 1964, for which he underwent an open 
reduction and screw fixation.  Service medical records do not 
refer to a nose fracture.  On his January 1965 separation 
examination, the veteran's nose was evaluated as normal.

The veteran wrote in February 1997 that he had been treated 
for a fractured right ankle and broken nose in 1964.

On VA examination in August 1997, the veteran complained of 
residual pain in the right ankle with recurrent swelling.  He 
stated that prolonged standing and walking aggravated the 
pain and swelling.  He said that he was unable to walk more 
than two blocks without stopping due to pain and swelling, 
and that climbing and descending stairs increased the pain.  
Examination revealed a 9-centimeter surgical scar, extending 
upward from the posteromedial aspect of the lateral malleolus 
over the lateral aspect of the right lower leg.  There was 
generalized tenderness over the entire ankle, most marked on 
the lateral and anterior aspects of the ankle.  Right ankle 
motion was limited to zero degrees dorsiflexion and 30 
degrees plantar flexion.  Plantar flexion and dorsiflexion 
were painful at those levels, and forced flexion beyond those 
levels produced a severe pain throughout the ankle.  Eversion 
of the ankle was limited to 5 degrees; inversion was limited 
to 10 degrees; both movements produced pain in the ankle.  
The diagnoses were status post fracture of the right lateral 
ankle with open reduction and internal fixation, with 
residual chronic pain, ambulation with a limp, and reduced 
range of motion.

In November 1997, the veteran wrote that he had been treated 
for a broken nose at the same time that he was treated for 
the right ankle fracture.  

VA orthopedic clinic records of treatment of the veteran's 
right ankle problems from 1999 through 2001 have been 
obtained.  He complained of worsening right ankle discomfort 
since the mid 1990s.  He was treated with ankle braces, arch 
supports, and injection for right ankle and subtalar joint 
arthritis, with significant pain and limited range of motion 
at both the ankle and subtalar joints; injection provided 
minimal relief.  He also had a syndesmosis between the tibia 
and fibula and some retained hardware. 

A February 2000 treatment record noted limited ankle motion 
to about just short of neutral with it reduced into a neutral 
varus and valgus alignment to about 15 to 20 degrees of 
plantar flexion, which was quite painful.  He had some pain 
with subtalar motion and along the posterior tibial tendon.  
Treatment records indicate that the veteran had post-
traumatic ankle degenerative joint disease and posterior 
tibialis tendon dysfunction.

In June 2000, the veteran reported increasing right foot and 
ankle pain and stated that he had been unable to work for the 
past several years due to the pain.  He stated that 
medications and braces did help a little, but that he 
continued having significant pain.  Examination showed ankle 
motion as being neutral to 15-20 degrees plantar flexion, 
which was quite painful.  He had minimal subtalar range of 
motion that was also quite painful.  He had pain along the 
posterior tibialis tendon.  He had a planovalgus foot.  He 
had palpable dorsalis pedis pulse and intact sensation.  
Muscle strength was 5/5.  X-rays showed significant post-
traumatic osteoarthritis of the ankle involving mainly the 
anterior aspect of the ankle joint.  He had some mild 
subtalar joint osteoarthritis as well with osteophytes 
posteriorly.  In addition to right ankle post-traumatic 
osteoarthritis, he had a diagnosis of posterior tibial tendon 
insufficiency.  

Impressions in April 2001 included moderate right ankle 
degenerative joint disease with changes from remote trauma 
and mild bilateral posterior subtalar joint degenerative 
joint disease.  On treatment in May 2001, the heel appeared 
to be in neutral when he was in weightbearing.  He had a 
flattened arch.  Active motion was very limited, from about 
10 degrees of dorsiflexion to about 15 degrees of plantar 
flexion.  He had pain with any greater passive motion.  
Subtalar motion was extremely stiff and irritable.  There was 
a thin scar over the lateral malleolus.  The head of the 
screw was palpable on the anterior aspect of the distal 
fibula, although it was most likely covered under a layer of 
bone.  The assessment was moderate to severe post-traumatic 
arthritis, causing pain and limiting activities and causing 
quite a bit of difficulty in his daily activities.  

The veteran's wife wrote in July 2001 that she had known the 
veteran from the time he was on active duty.  She stated that 
he had sustained nose and rib injuries in service and that he 
also had been experiencing terrible pain and limping.  

In August 2001, the veteran was seen for various problems 
including right ankle pain and chronic sinus congestion.  He 
reportedly had had fractures of the nose and a decreased 
ability to smell, and he felt stuffed up all the time.  There 
was a diagnosis of chronic sinusitis.  

On VA examination of the joints in June 2002, the veteran 
described being able to drive for no more than 30 minutes due 
to right ankle pain and to walk for no more than 5 minutes 
due to full right lower leg pain.  Both legs were painful in 
the distal half.  There was no lower leg numbness.  Ankle and 
heel pain were quite bothersome on the right, and his right 
ankle tended to swell reportedly.  The right ankle had severe 
pain with slight unpredictable movements.  The feet were 
painful, worse on the right.  The right foot had some 
numbness and tingling.  He also had subjective feelings of 
weakness in the right lower extremity, worse distally.  He 
reported easy fatigue bothered the right ankle, and impaired 
coordination bothered the right lower extremity.  Flare-up 
with activity bothered the right ankle mostly, usually on 
standing or walking.  On examination, he veteran limped badly 
with the right lower extremity and used a cane.  He could 
rise on the toes, heels, and medial and lateral borders of 
the right foot, but rather poorly and with pain.  Motion of 
the foot and ankle consisted of dorsiflexion of -5/+10, 
plantar flexion of 30/45, inversion of 5/30, and eversion of 
5/20.  Pain with movement was quite bothersome on the right.  
The right ankle was tender on all surfaces.  There was 
redness of the skin over the lateral malleolus.  Right ankle 
ligaments were OK on palpation.  The right ankle had mild 
swelling.  He had tenderness at the heels and at the Achilles 
tendon insertion.  There was mild pes planus.  The right 
arch, dorsal midfoot, and big toe were tender.  Sensation was 
OK.  Half the right ankle pain involved the scar and the 
other half involved the entire joint area.  Prior X-rays 
showed right ankle arthritis at the tibiotalar and subtalar 
joints.  The examiner commented that the right ankle had 
healed quite well after the surgery during service, but that 
symptoms of pain, tenderness, discomfort with motion, and 
swelling had continued, with progression of the joint to 
arthritis.  The diagnosis was bothersome surgical scar, post-
traumatic degenerative arthritis and some probably irritation 
from the fixation screw, and right ankle pain probably 
worsened by chronic tension and/or depression.  The examiner 
commented that activities worsened scar and ankle joint pain.  
There reportedly was sudden severe pain from movement of the 
right ankle joint, but no evidence of instability at the 
joint.  

In April 2003, the RO noted in documents in the file that all 
attempts to obtain a copy of the report of a January 2000 VA 
examination conducted at the Salt Lake City, Utah, VA Medical 
Center had been unsuccessful.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  The veteran has had VA examinations on several 
occasions, and relevant medical records have been obtained to 
the extent possible.  The veteran was examined by the VA in 
January 2000, according to several documents in the claims 
folder; however, despite many efforts, the VA has been unable 
to locate a copy of the examination report.  Despite the 
missing examination report from January 2000, the veteran was 
examined more recently (in June 2002), and the absence of the 
earlier examination report is harmless, given the 
availability of more recent examination results.  The VA has 
satisfied the notice and duty to assist provisions of the 
law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A.  Service connection for residuals of a broken nose

The veteran contends that he suffered a broken nose during 
service, and that he has residuals which should be service-
connected.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service medical records from the veteran's 1962-1965 active 
duty show no nose fracture, and the nose was found to be 
normal at the service separation examination.  A nose 
fracture during service is not demonstrated by the evidence.

Even if the occurrence of a nose fracture during service were 
shown, service connection would still require evidence of a 
current residual disability.  There must be competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical 
evidence shows no current residuals of a broken nose, and 
thus there may be no service connection.

The Board concludes that claimed residuals of a broken nose 
were neither incurred in nor aggravated by service, and 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Evaluation of right ankle disability

A 30 percent rating has been assigned for right ankle 
fracture residuals, and the veteran is seeking a higher 
rating.  (An additional separate 10 percent rating for a 
right ankle scar has been assigned, but the scar rating is 
not on appeal.)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's right ankle involves post-traumatic arthritis.  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The highest possible rating for limitation of motion of the 
ankle is 20 percent (assigned when there is marked 
limitation), which is less than the rating now in effect for 
the right ankle disability.  38 C.F.R. § 4.71a, Code 5271.  
Since the current rating exceeds the maximum rating for 
limitation of motion, the effects of pain on motion do not 
affect the rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. 
West, 13 Vet.App. 376 (2000).

Ankylosis of the ankle in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees is rated 
30 percent.  Ankylosis of the ankle in plantar flexion at 
more than 40 degrees, in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity is rated 40 percent.  38 C.F.R. § 4.71a, Code 5270.  
The RO previously awarded a 30 percent rating for the right 
ankle disability under Code 5270.  While examinations have 
generally shown rather limited motion of the right ankle, the 
joint is not actually ankylosed (i.e., fixed in one 
position), let alone ankylosed in a position which would 
warrant a higher rating under Code 5270.  

Impairment of the tibia and fibula, with malunion, is rated 
30 percent when there is marked knee or ankle disability.  
Impairment of the tibia and fibula is rated 40 percent when 
there is nonunion with loose motion, requiring a brace.  38 
C.F.R. § 4.71a, Code 5262.  Medical evidence indicates that 
the veteran does not have nonunion of the fibula, and thus 
there is no basis for a higher rating under this code.

This is an initial rating case, on the granting of service 
connection, and thus different percentage ratings for the 
disability may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The weight of the evidence 
demonstrates that the right ankle condition is no more than 
30 percent disabling under any diagnostic code.  Moreover, 
since the effective date of service connection, there have 
been no identifiable periods of time during which the 
condition has warranted a higher rating.  

As the preponderance of the evidence is against the claim for 
a higher rating for a right ankle disability, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.










ORDER

Service connection for residuals of a broken nose is denied.

A higher rating for residuals of a right ankle fracture is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

